Citation Nr: 0107346
Decision Date: 03/13/01	Archive Date: 04/17/01

DOCKET NO. 00-00 624               DATE MAR 13, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to a permanent and total disability rating for pension
purposes based on non-service-connected disability (non-service-
connected pension).

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

REMAND

The veteran had active military service from December 1962 to
January 1965.

First, we note that the veteran submitted a copy of his VA Form 9,
received in January 2000, in which he requested a hearing before a
traveling section of the Board. However, we are unable to identify
that such a hearing has been held. If a hearing was conducted, the
RO should associate the transcript with the veteran's claims
folder. If one was not yet held, the RO should schedule such a
hearing.

Also, in reviewing the veteran's July 1999 VA examination report,
we note that the examiner indicated that the veteran was in receipt
of SSI benefits. However, it does not appear that those records are
associated with his claims folder. Thus, the RO should obtain any
decision by the Social Security Administration, and the medical
records concerning any claim made by the veteran.

To ensure that the Department of Veterans Affairs (VA) has met its
duty to Assist the claimant in developing the facts pertinent to
the claim and to ensure full compliance with due process
requirements, the case is REMANDED to the regional office (RO) for
the following development:

1. The RO should schedule the veteran for a hearing before a
traveling section of the Board of Veterans' Appeals, sitting at the
RO.

2. The RO should also obtain from the Social Security
Administration the records pertinent to the appellant's claim for
Social Security disability benefits as well as the medical records
relied upon concerning that claim.

3. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000 is completed. In particular, the RO should
ensure that the new notification requirements and development
procedures contained in sections 3 and 4 of the Act are fully
complied with and satisfied. For further guidance on the processing
of this case in light of the changes in the law, the RO should
refer to VBA Fast Letters 00-87 (November 17, 2000), 00-92
(December 13, 2000), and 01-02 (January 9, 2001).

4. If the benefit sought on appeal remains denied, the appellant
and the appellant's representative, if any, should

- 2 - 

be provided with a supplemental statement of the case (SSOC). An
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for its
assistance in completing the above development, and we trust that
it will attend to this development in an expeditious manner.

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

3 -


